DETAILED ACTION 
                                    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                    

                                      Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2004/116932, see attached translation) in view of Hiroto et al. (JP 2004/156869, see attached translation).
In regards to claim 1, Takashi discloses a hot water heating system (heat source unit 1; Fig. 1), comprising a hot water heating device (a hot water supply heat source device main body 4 and heating heat source device main body 5), a heating terminal (a hot water heater 2 and a hot water floor heating 3; par. 16; Fig. 2), a heat circulation circuit (all the circulation paths including a hot water circulation pipe 39 and a branch pipe 51) connecting the hot water heating device (4/5) and the heating terminal (2/3), a pump (circulation pump 45) provided in the heat circulation circuit, and an expansion tank (expansion tank 46) provided in the heat circulation circuit to absorb a volumetric expansion of a heat medium (water) due to an increase in temperature (refer to par. 21), 
         wherein the hot water heating device (4/5) comprises a heating passage (hot water supply pipe 37 and tapping pipe 14) connected to the heat circulation circuit, a heater (burner 10/30) which heats the heat medium in the heating passage (37/14), a pressure sensor (a pressure sensor 49) which detects an internal pressure of the heating passage (a pressure sensor 49 for detecting the pressure of hot water in a circulating passage; abstract), a supply passage (water supply pipe 38) connected to the heating passage (37/14), a valve (opening and closing valves 40 to 43) for opening and closing the supply passage (38), (refer to par. 20), and 
          a controller (control unit 60) which opens the valve (40-43) to supply the heat medium (refer to pars. 20 and 32), wherein a first situation comprising an arrangement that the expansion tank (46) is provided downstream of the pump (45), (as can be seen in Fig. 1). Takashi does not explicitly disclose the controller opens the valve when the pressure sensor detects that the internal pressure of the heating passage is less than a preset reference value, and the controller determines a first situation in a case where a detection pressure of the pressure sensor at the time driving of the pump starts is lower than a detection pressure before the driving of the pump.
         Hiroto teaches a hot water heating device (Fig. 1), wherein the controller (control means 27) opens the valve (on-off valve 32) when the pressure sensor (pressure sensor 37) detects that the internal pressure of the heating passage is less than a preset reference value (refer to par. 50), and the controller (27) determines a first situation in a case where a detection pressure (less than 100 kpa) of the pressure sensor (37) at the time driving of the pump starts is lower than a detection pressure before the driving of the pump (refer to par. 83).
          It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashi’s system such that          the controller opens the valve when the pressure sensor detects that the internal pressure of the heating passage is less than a preset reference value, and the controller determines a first situation in a case where a detection pressure of the pressure sensor at the time driving of the pump starts is lower than a detection pressure before the driving of the pump as taught by Hiroto in order to obtain an appropriate pump
output (refer to par. 85 of Hiroto).                                     

In regards to claim 2, Takashi meets the claim limitations as set forth above in the rejection of claim 1. Further, Takashi teaches wherein the hot water heating device comprises a bypass passage (a bypass pipe 57, 25) which branches off from the heating passage (37/14) downstream of the heater (30) and connects to the heating passage (37/14) upstream of the heater (30) so as to bypass the heat circulation circuit, and the bypass passage (57) comprises a heat exchanger (55) for performing heat exchange between the heat medium (water medium in path 56) and a hot water supply (supply from hot water supply pipe 37).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takashi (JP 2004/116932, see attached translation) in view of Hiroto et al. (JP 2004/156869), further in view of Yasuto et al. (JP 2005-337632).
In regards to claim 3, Takashi meets the claim limitations as set forth above in the rejection of claim 2, but fails to explicitly teach further comprising a distribution valve capable of adjusting a distribution ratio of the heat medium at a branching part of the heating passage and the bypass passage.  
          Yasuto teaches further comprising a distribution valve (a distribution flow rate adjusting section 18) capable of adjusting a distribution ratio of the heat medium at a branching part (a branch portion of the heating flow path 15; par. 19) of the heating passage (heating flow path 15) and the bypass passage (57).  
          It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashi’s system such that          further comprising a distribution valve capable of adjusting a distribution ratio of the heat medium at a branching part of the heating passage and the bypass passage as taught by Yasuto in order to be adjusted in a range in which the flow rate of the heat medium flowing through the bypass flow path is equal to or higher than a predetermined flow rate (refer to par. 7 of Yasuto).                                     


                                           Response to Argument       
          Applicant's arguments filed 07/05/2022 have been fully considered but they are moot by the new grounds of rejection in this office action.
                                                      Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/
Examiner, Art Unit 3763


/CASSEY D BAUER/Primary Examiner, Art Unit 3763